DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
02.	This Office Action is being issued to correct a minor informality in the previous Notice of Allowance, which was mailed on June 27, 2022.  The current Supplemental Notice of Allowance removes the claim to foreign priority, which was inadvertently included in the previous Notice of Allowance.

Reasons For Allowance
03.	Claims 1 – 12 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific facility search system taught by the Applicant.  The Examiner finds no single prior art reference teaching of receiving first area information to add to a first facility, identifying a group of facilities that have the same area information to set a region based on their positions, identifying a second facility which is within the region but does not have the first area information added to it, adding the first area information to the second facility, and executing a facility search based on matching area information of the facilities, as recited in independent claims 1, 11, and 12.  A thorough search of the prior art reveals the primary reference Toyoda (US PGPub 2011/0167065), which was previously used to reject the claims.  Toyoda discloses a similar method in that region information is added to facilities based on the area of the region, and performing a search for facilities.  However, Toyoda does not disclose extending of name data to different facilities based on the adding of area information.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 2 – 10 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

July 13, 2022